Wright, J.
The injunction in this case was improperly .granted, and the demurrer to the bill should have been sustained.
Complainant seeks to enjoin an action at law, which Tay*524lor, as the assignee of Short, was prosecuting to collect a part of the purchase money of certain real estate. He avers that Short had no title to the property; that he induced bim to enter into said contract by the use of fraudulent means; that the consideration has failed, and that Taylor when he took the assignment had full notice of all these, matters. It is not intimated that either Taylor or Short are insolvent, nor that any necessity exists for appealing to the conscience of the respondents for a discovery. For aught that is shown, every matter stated in the- bill, can be made as fully available in answer and defense, to the action at law, as by an appeal to equity. Under such circumstances, the parties should be left to their legal remedies and defenses.
The order granting the injunction is reversed.